Exhibit 10.12.1

HILTON HOTELS CORPORATION
2004 OMNIBUS EQUITY COMPENSATION PLAN
STOCK UNIT GRANT

 

This STOCK UNIT GRANT, dated as of <date> (the “Date of Grant”), is delivered by
Hilton Hotels Corporation (“Hilton”) to <name>.

RECITALS

The Hilton Hotels Corporation 2004 Omnibus Equity Compensation Plan (the “Plan”)
provides for the grant of stock units (“Stock Units”) that equate to shares of
Hilton common stock on a one-for-one basis.  Pursuant to the terms of the Plan,
the Compensation Committee of Hilton’s Board of Directors (the “Committee”) has
decided to grant you Stock Units.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1.             Grant of Stock Units.  Subject to the terms and conditions set
forth in this Agreement and in the Plan, Hilton hereby grants to you  <#Units>
Stock Units.  The Stock Units are granted with Dividend Equivalents (as defined
below).  Hilton will record the number of Stock Units and Dividend Equivalents
credited on your behalf in an Account (as defined below).

2.             Vesting; Time and Form of Distribution.

(a)           Your Stock Units will vest in [25%] increments commencing on
January 5, <year> and each January 5 thereafter until the Stock Units are fully
vested; provided that you continue to be employed by, or provide service to, the
Company (as defined below) as of each such January 5 (if any applicable January
5 is not a business day, then the vesting day will be the next business day). 
Unless the Committee determines otherwise, if you cease to be employed by, or
provide service to, the Company before your Stock Units are fully vested, any
Stock Units that are unvested as of the date you cease to be employed by, or
provide service to, the Company will be immediately forfeited.

(b)           Subject to withholding under Section 5, you will receive a
distribution of shares of Stock with respect to your Stock Units as and when
your Stock Units become vested in accordance with (a) above, as soon as
reasonably practicable following the vesting date; provided that, if, at the
time your Stock Units vest, you are among the top 5 most highly compensated
executive officers of the Company and you did not make an election under the
Hilton Hotels 2005 Executive Deferred Compensation Plan to defer for the year in
which your Stock Units vest all payments of Base Salary that would cause your
compensation (that is taken into account for purposes of section 162(m) of the
Internal Revenue Code) for such year to exceed the $1,000,000 limit on
deductible compensation under section 162(m) of the Internal Revenue Code, then
all of the shares of Stock attributable to the Stock Units that vest in such
calendar year will automatically be deferred as of the date distribution would
otherwise be made, pursuant to the terms and conditions of the Deferral Program
attached hereto as Exhibit A.

 

--------------------------------------------------------------------------------


 

3.             Dividend Equivalents.  As and when dividends are declared and
paid with respect to Stock during each calendar year, Dividend Equivalents
attributable to the number of unvested shares of Stock underlying your Stock
Units will be credited to your Account.  Dividend Equivalents will be accrued as
a cash obligation and will not accrue interest.  As of January 5 (or the next
succeeding business day, if January 5 is not a business day) of each calendar
year, the accumulated Dividend Equivalents credited to your Account with respect
to the prior calendar year (less applicable withholding taxes), will be
converted to shares of Stock (based on the Fair Market Value (as defined in the
Plan) of the shares as of January 5 (or the next succeeding business day, if
January 5 is not a business day)) and distributed to you as soon as
administratively practicable following such date; provided that to receive a
distribution, you must be employed by, or providing service to, the Company as
of the applicable January 5 (or the next succeeding business day, if January 5
is not a business day).  If a fractional share remains after the applicable
withholding taxes are withheld and the accumulated Dividend Equivalents are
converted into shares, such fractional share will be forfeited.  If your Stock
Units are deferred pursuant to Section 2(b) above, Dividend Equivalents will be
credited in accordance with Section 4 of the Deferral Program attached hereto as
Exhibit A.

4.             Change of Control.  The provisions of the Plan applicable to a
Change of Control (as defined in the Plan) will apply to your Stock Units, and,
in the event of a Change of Control, the Committee may take such actions as it
deems appropriate pursuant to the Plan.

5.             Withholding.  Unless the Committee provides otherwise, the number
of shares of Stock distributed to you with respect to your Stock Units will be
reduced by a number of shares sufficient to satisfy the amount of any
withholding tax associated with the distribution.  If your Stock Units are
deferred pursuant to Section 2(b) above, your Stock Units will be taxed in
accordance with Section 8 of the Deferral Program attached hereto as Exhibit A.

6.             Definitions.  For purposes of this Agreement, the following terms
will have the meanings set forth below:

(a)           “Account” means a bookkeeping account established on Hilton’s
records in your name to record grants of Stock Units, as well as Stock Units
deferred under the Plan.

(b)           “Company” means Hilton, any successor corporation and each
corporation which is a member of a controlled group of corporations of which
Hilton is a component member.

(c)           “Disabled” or “Disability” means that you are considered totally
and permanently disabled for purposes of the Company’s long-term disability
plan.

(d)           “Dividend Equivalent” means an amount determined by multiplying
the number of shares subject to Stock Units by the per-share cash dividend, or
the per-share fair market value of any dividend in consideration other than
cash, paid by Hilton on its common stock.

(e)           “Employed by, or provide service to, the Company” means employment
or service with the Company.

(f)            “Retirement” means retirement from active employment or service
with the Company at or after age 62.

 

2

--------------------------------------------------------------------------------


 

(g)           “Stock Unit” means a phantom unit representing a share of Stock.

(h)           “Stock” means a share of Hilton common stock.

7.             Grant Subject to Plan Provisions.  This grant is made pursuant to
the Plan, the terms of which are incorporated herein by reference, and in all
respects will be interpreted in accordance with the Plan.  The grant and
distribution attributable to the Stock Units and Dividend Equivalents are
subject to interpretations, regulations and determinations concerning the Plan
established from time to time by the Committee in accordance with the provisions
of the Plan, including, but not limited to, provisions pertaining to (a) the
registration, qualification or listing of the shares issued under the Plan, (b)
changes in capitalization, and (c) other requirements of applicable law and all
Plan provisions.  The Committee has the authority to interpret and construe this
Agreement pursuant to the terms of the Plan, and its decisions are conclusive as
to any questions arising hereunder.

8.             No Employment or Other Rights.  The grant of Stock Units does not
confer upon you any right to be retained by, or in the employ or service of, the
Company and will not interfere in any way with the right of the Company to
terminate your employment or service at any time.  The right of the Company to
terminate your employment or service at will at any time for any reason is
specifically reserved.  You will not have any interest in any fund or specific
assets of the Company by reason of this grant or the Account established on your
behalf.

9.             No Stockholder Rights.  Neither you, nor any person entitled to
receive distribution in the event of your death, will have any of the rights and
privileges of a Hilton stockholder with respect to a share of Stock, until that
share of Stock has been issued.

10.           Assignment and Transfers.  Your rights and interests under this
Agreement may not be sold, assigned, encumbered or otherwise transferred, except
in the event of your death, by will or by the laws of descent and distribution. 
If you die, any distributions to be made under this Agreement after your death
will be paid to the personal representative of your estate, or the personal
representative under applicable law if you die intestate.  The rights,
protections and obligations of the Company hereunder extend to any successors or
assigns of the Company and to the Company’s parents, subsidiaries, and
affiliates.  This Agreement may be assigned by the Company without your consent.

11.           Applicable Law.  The validity, construction, interpretation and
effect of this instrument will be governed by and construed in accordance with
the laws of the State of California, without giving effect to the conflicts of
laws provisions thereof.

12.           Notice.  Any notice to Hilton provided for in this Agreement shall
be addressed to Hilton Hotels Corporation in care of the Corporate Secretary at
9336 Civic Center Drive, Beverly Hills, California, 90210, and any notice to you
will be addressed to you at the current address shown on the Company’s payroll,
or to such other address as you may designate to the Company in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, and deposited, postage prepaid, in a
post office regularly maintained by the United States Postal Service.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Hilton has caused its duly authorized officers to execute
and attest this Agreement, and you have executed this Agreement, effective as of
the Date of Grant.

 

 

 

 

 

HILTON HOTELS CORPORATION

Attest

 

 

 

 

 

 

 

 

 

 

By:

 

Corporate Secretary

 

Title: Senior Vice President, Human Resources

 

 

 

 

 

 

I hereby accept the Stock Units described in this Agreement, and I agree to be
bound by the terms of the Plan and this Agreement. I hereby further agree that
all the decisions and determinations of the Committee will be final and binding.

 

 

 

 

 

 

 

 

 

Participant

 

 

 

If you do not notify us (in accordance with Section 12) that you do not wish to
accept the Stock Units described in this Agreement, then you will be deemed to
have accepted the Stock Units described in this Agreement and to have agreed to
be bound by the terms of the Plan and this Agreement.

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

DEFERRAL PROGRAM

Except to the extent otherwise provided herein, defined terms herein shall have
the same meaning as ascribed to such terms in the Plan.

1.             Deferral Election.  If, at the time your Stock Units vest, you
are among the top 5 most highly compensated executive officers of the Company
and you did not make an election under the Hilton Hotels 2005 Executive Deferred
Compensation Plan to defer for the year in which your Stock Units vest all
payments of Base Salary that would cause your compensation (that is taken into
account for purposes of section 162(m) of the Internal Revenue Code) for such
year to exceed the $1,000,000 limit on deductible compensation under section
162(m) of the Internal Revenue Code of 1986, as amended (the “Code”), then all
of the shares of Stock attributable to the Stock Units that vest in such
calendar year will automatically be deferred as of the date distribution would
otherwise be made until after your separation from service with the Company
pursuant to the terms and conditions hereof.

2.             Account.  If your Stock Units are deferred, a number of phantom
shares equal to the number of units deferred will be credited to an Account as
of the date the Stock Units would have otherwise been distributable.  No actual
shares or other assets will be held in your Account for your benefit.  As of the
date the phantom shares are credited to your Account, the shares of Stock
attributable to your Stock Units are considered earned and are non-forfeitable.

3.             Value of Account.  The value of your Account will be based upon
the Fair Market Value of a share of Stock.  As the Fair Market Value of a share
of Stock increases or decreases, the value of your Account will increase or
decrease accordingly.

4.             Dividend Equivalents.  When dividends are declared and paid on
Stock, your Account (as established pursuant to paragraph 2 above) will be
credited with Dividend Equivalents.  Dividend Equivalents will be reinvested in
additional phantom shares.  Your Account will not be credited with interest.

5.             Distribution of Deferred Amounts.  You will be entitled to
receive a distribution of your Account in Stock upon your separation from
service with the Company.  Distribution of your Account will be made in a lump
sum as soon as practicable following your separation date.  Notwithstanding any
provision of the Deferral Program to the contrary, if you are a Key Employee (as
defined below), distributions shall be postponed to the first day of the seventh
month following your date of separation from service (or, if earlier, date of
death).

For purposes of the Deferral Program, you are a Key Employee if: you are (i) an
officer of the Company having annual compensation greater than $130,000
(adjusted for inflation and limited to 50 employees), (ii) a five percent owner,
or (iii) a one percent owner having annual compensation from the Company greater
than $150,000.  The Committee will determine whether you are a “Key Employee” in
a manner consistent with the regulations issued under section 409A of the Code.

6.             Hardship Distributions.  At any time prior to distribution, if
you incur an unforeseeable emergency, you may submit a written request to the
Committee for a hardship distribution of all

 

A-1

--------------------------------------------------------------------------------


 

or part of the amount then credited to your Account as a result of deferrals
under the Deferral Program.

For purposes of the Deferral Program, an unforeseeable emergency means severe
financial hardship resulting from a sudden and unexpected illness or accident
involving you, your spouse or a member of your immediate family, loss of your
property due to casualty, or other similar extraordinary and unforeseeable
circumstance arising as a result of events beyond your control.  The amounts
distributed with respect to an emergency will not exceed the amounts necessary
to satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the distribution, after taking into account the
extent to which such hardship is or may be relieved through reimbursement or
compensation by insurance or otherwise, or by liquidation of your assets (to the
extent such liquidation would not itself cause severe financial hardship).  The
Committee will determine whether an unforeseeable emergency has occurred based
on the regulations set forth in Treasury Regulation section 1.457-2(h)(4), in
its sole discretion.

7.             Form of Distribution.  All distributions from your Account will
be made in shares of Stock.  The value of all phantom shares credited to your
Account, including any reinvested Dividend Equivalents, will be converted to
shares of Stock on or immediately before the date of distribution.  If a
fractional share remains after the applicable withholding taxes are withheld and
the accumulated Dividend Equivalents are converted into shares, such fractional
share will be forfeited.

8.             Taxation.

(a)           If your Stock Units are deferred, you will not be subject to
income tax on the deferred amounts until distribution is made to you.  However,
as of the vesting date specified in your Stock Unit Grant Agreement, you will be
required to pay FICA and Medicare tax on the value of all of the shares,
including the shares deferred.  Your FICA and Medicare tax obligation will be
satisfied by reducing the number of units deferred by a number of units
sufficient to satisfy your FICA and Medicare tax obligation.  The units withheld
to cover your FICA and Medicare tax obligation (in addition to being subject to
FICA and Medicare tax) will also be taxable to you as ordinary income at the
supplemental tax rate.  Additional units will be withheld to cover the ordinary
income tax.

(b)           When you receive a distribution, the amount distributed to you
will be taxable as ordinary income and will be subject to tax withholding.  A
number of shares will be withheld from your distribution amount to satisfy the
applicable income tax withholding obligation.

9.             Claims Procedure.

(a)           Claim for Benefits.  The Committee will advise you or your
beneficiary of any benefits to which you or your beneficiary are entitled under
the Deferral Program.  If you or your beneficiary believe that the Committee has
failed to provide you with any benefit to which you believe you are entitled,
you or your beneficiary may file a written claim for benefits with the Pension
and Thrift Committee.  The claim will be reviewed, and a response provided,
within a reasonable time after receiving the claim.  Any claimant who is denied
a claim for benefits will be provided with written notice setting forth:

•                                          the specific reason or reasons for
the denial;

 

A-2

--------------------------------------------------------------------------------


 

•                                          specific reference to pertinent
Deferral Program provisions on which the denial is based;

•                                          a description of any additional
material or information necessary for the claimant to perfect the claim;

•                                          an explanation of the claim review
procedure; and

•                                          an explanation of the claimant’s
right to bring an action under section 502(a) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), after an adverse benefit
determination on review.

(b)           Appeal.  Within 60 days after receipt by a claimant of a notice
denying a claim under the Deferral Program, the claimant or a duly authorized
representative may request in writing a full and fair review of the claim by the
Compensation Committee.  The Compensation Committee may extend the 60-day period
where the nature of the benefit involved or other attendant circumstances make
such extension appropriate.  In connection with such review, the claimant or a
duly authorized representative may review pertinent documents and may submit
issues and comments in writing.  The Compensation Committee will make a decision
promptly, and not later than 60 days after the Compensation Committee’s receipt
of a request for review, unless special circumstances (such as the need to hold
a hearing, if the Compensation Committee deems one necessary) require an
extension of time for processing, in which case a decision will be rendered as
soon as possible, but not later than 120 days after receipt of a request for
review.  The decision on review will be in writing and will include specific
reasons for the decision, written in a manner calculated to be understood by the
claimant, specific references to the pertinent Deferral Program provisions on
which the decision is based, and an explanation of the claimant’s right to bring
an action under section 502(a) of ERISA.

 

A-3

--------------------------------------------------------------------------------


 

10.           Amendment and Termination.  This Deferral Program may be amended,
suspended or terminated at any time by the Committee; provided, however that no
amendment, suspension or termination that occurs after phantom shares have been
credited to your Account with respect to deferred Stock Units will adversely
affect your rights in such phantom shares without your consent.  Notwithstanding
the foregoing, the Committee may amend or terminate the Deferral Program
immediately at any time if the Committee deems such amendment or termination
appropriate to comply with applicable law, to avoid adverse accounting or tax
consequences in connection with the Deferral Program or should the financial
accounting rules or tax laws applicable to the Deferral Program be revised so as
to subject Hilton to adverse accounting consequences or to subject Hilton or
Deferral Program participants to adverse tax consequences, in connection with
the Deferral Program, as determined by Hilton in its sole discretion.  In
addition, the Committee reserves the right to freeze the Deferral Program at any
time and to cease all elections then in place to defer additional Stock Units. 
Upon such an election, the Committee will communicate to you that the Deferral
Program has been frozen and that no Stock Units will be deferred under the
Deferral Program, regardless of any then current election to the contrary. 
Deferrals of Stock Units will thereafter not be permitted until such time, if
any, as the Company elects to re-institute the Deferral Program.  Upon the
occurrence of any of the events described in this paragraph, distributions of
phantom shares will continue to be made in accordance with the terms of this
Deferral Program, unless an alternative method of distribution is permitted
under applicable law.

11.           Miscellaneous.

(a)   Funding.  The Deferral Program is intended to be maintained at all times
as an unfunded program for federal income tax purposes.  The Deferral Program is
intended to be a “top hat” plan, exempt from the substantive requirements of
ERISA.  Your sole interest under the Deferral Program is to receive the benefits
provided under the Deferral Program as and when they become due and payable in
accordance with the terms of this Deferral Program.  The Company need not
maintain any separate fund or account to provide any benefits provided under the
Deferral Program.  Neither you nor any person claiming under or through you will
have any right, title, or interest in or to any of the assets of the Company and
will have only general unsecured creditor status with respect to benefits under
the Deferral Program.

(b)   Nonalienation of Benefits.  No benefit or distribution under this Deferral
Program will be subject to alienation, anticipation, commutation, pledge,
encumbrance, or assignment, whether voluntarily or involuntarily, contingently,
or otherwise, except that you have the right to designate a beneficiary to
receive any amounts payable after your death.  The Company will not be in any
way liable for or subject to the debts, contracts, liabilities, engagements or
torts of any person entitled to benefits or distributions under the Deferral
Program.

(c)   Beneficiary.  If distributions are to be made under the Deferral Program
after your death, such distributions will be made to personal representative of
your estate.

 

A-4

--------------------------------------------------------------------------------